       Case 4:19-cv-00028-BMM Document 14 Filed 04/30/19 Page 1 of 4



JAMES A. PATTEN                 STEPHAN C. VOLKER (Pro hac vice)
PATTEN, PETERMAN,               ALEXIS E. KRIEG (Pro hac vice)
BEKKEDAHL & GREEN,              STEPHANIE L. CLARKE (Pro hac vice)
       PLLC                     JAMEY M.B. VOLKER (Pro hac vice
Suite 300, The Fratt Building   pending)
2817 Second Avenue North        LAW OFFICES OF STEPHAN C. VOLKER
Billings, MT 59101-2041         1633 University Avenue
Telephone: (406) 252-8500       Berkeley, California 94703-1424
Facsimile: (406) 294-9500       Telephone: (510) 496-0600
email: apatten@ppbglaw.com      Facsimile: (510) 845-1255
                                email:      svolker@volkerlaw.com
Attorneys for Plaintiffs                    akrieg@volkerlaw.com
INDIGENOUS                                  sclarke@volkerlaw.com
ENVIRONMENTAL                               jvolker@volkerlaw.com
NETWORK and NORTH
COAST RIVERS ALLIANCE

               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION

INDIGENOUS ENVIRONMENTAL NETWORK ) CV 19-00028-BMM
and NORTH COAST RIVERS ALLIANCE,                 )
                                                 ) AFFIDAVIT OF SERVICE
                   Plaintiffs,                   )
      vs.                                        ) (Mont. Civ. R. 83.1(d))
                                                 )
PRESIDENT DONALD J. TRUMP, UNITED                )
STATES DEPARTMENT OF STATE;                      )
MICHAEL R. POMPEO, in his official capacity )
as U.S. Secretary of State; UNITED STATES        )
ARMY CORPS OF ENGINEERS; LT.                     )
GENERAL TODD T. SEMONITE, Commanding )
General and Chief of Engineers; UNITED           )
STATES FISH AND WILDLIFE SERVICE, a              )
federal agency; GREG SHEEHAN, in his official )
capacity as Acting Director of the U.S. Fish and )
Wildlife Service; UNITED STATES BUREAU           )
       Case 4:19-cv-00028-BMM Document 14 Filed 04/30/19 Page 2 of 4



OF LAND MANAGEMENT, and DAVID            )
BERNHARDT, in his official capacity as Acting
                                         )
U.S. Secretary of the Interior,          )
                                         )
               Defendants.               )
________________________________________ )

      Stephan C. Volker being first duly sworn upon oath deposes and states as

follows:

      1.    I am counsel for the Plaintiffs above named, Indigenous

Environmental Network and North Coast Rivers Alliance.

      2.    This Affidavit is filed pursuant to Rule 4(l)(1), F.R., Civ. P.

      3.    I have served, and have documented service through either an

executed returned receipt or through USPS tracking, the following Defendants

with Summons, Complaint, and Civil Cover Sheet in this case:

            (i)       Donald J. Trump
                      President of the United States
                      The White House
                      1600 Pennsylvania Avenue NW
                      Washington, DC 20500

            (ii)      US Department of State
                      Office of the Legal Advisor (L/EX)
                      600 19th Street, NW, Suite 5.600
                      Washington, D.C. 20522

            (iii)     Michael R. Pompeo, Secretary of State
                      United States Department of State
                      c/o Office of the Legal Advisor (L/EX)
                      600 19th Street, NW, Suite 5.600
                      Washington, D.C. 20522




                                        -2-
Case 4:19-cv-00028-BMM Document 14 Filed 04/30/19 Page 3 of 4



    (iv)     United States Army Corps of Engineers
             441 G St. NW
             Washington, DC 20314-1000

    (v)      Lt. General Todd T. Semonite
             Commanding General and Chief of Engineers
             United States Army Corps of Engineers
             441 G St. NW
             Washington, DC 20314-1000

    (vi)     US Fish and Wildlife Service
             Main Interior, 1849 C St NW, Room 3331
             Washington, DC 20240-0001

    (vii)    Greg Sheehan, Acting Director
             US Fish and Wildlife Service
             Main Interior, 1849 C St NW, Room 3331
             Washington, DC 20240-0001

    (viii)   United States Bureau of Land Management
             1849 C Street NW
             Room 5665
             Washington, DC 20240

    (ix)     David Bernhardt
             Acting U.S. Secretary of the Interior
             Department of the Interior
             1849 C Street, N.W.
             Washington, DC 20240

    (x)      U.S. Department of the Interior
             1849 C Street, N.W.
             Washington DC 20240

    (xi)     Civil Process Clerk
             Office of the United States Attorney
             119 1st Ave N, #200
             Great Falls, MT 59401

    (xi)     U.S. Attorney General
             US Department of Justice
             950 Pennsylvania Ave, NW, Room 4400
             Washington, DC 20530

                              -3-
       Case 4:19-cv-00028-BMM Document 14 Filed 04/30/19 Page 4 of 4



Dated: April 30, 2019

                        LAW OFFICES OF STEPHAN C. VOLKER

                        By:   /s/ Stephan C. Volker
                                 Attorney for Plaintiffs
                                 Indigenous Environmental Network and
                                 North Coast Rivers Alliance




                                       -4-
